Citation Nr: 1745299	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus for the period prior to January 1, 2011.

2. Entitlement to a rating in excess of 30 percent for bilateral pes planus for the period effective January 1, 2011.


REPRESENTATION

Veteran represented by:	Sheila Mitchell, Agent


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to an earlier effective date has been raised by the record in the January 2014 appeal submitted by the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board still must consider whether the case should be referred to the Director of Compensation Service.  For the period prior to January 1, 2011, the Veteran's bilateral pes planus was characterized by symptoms that are not expressly contemplated by the rating schedule, including numbness, pain that was always present, swelling and weakness. See April 2009 VA Treatment Records, pp. 59-60; July 2009 VA Examination, p. 2.  These symptoms impacted the Veteran's activity, sleep and mood. See April 2009 VA Treatment Records, pp. 59-60.  As such, the Board finds that referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1) (2017).

The Veteran has contended that his bilateral pes planus is worse than the assigned rating. January 2014 VA Form 9.  The Veteran has not been afforded a VA examination for his foot disability since September 2011.  On remand, the Veteran should be afforded a new VA examination to ascertain the current severity of his bilateral pes planus disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Salem VA Medical Center from November 2013 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that assesses the current level of severity of the Veteran's bilateral pes planus.  If appropriate, any studies, tests and evaluations deemed necessary by the examiner should be performed, and an explanation of such results should be included in the examination report.  The examiner is requested to review all pertinent records associated with the electronic claims file.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Refer the Veteran's case to VA's Director of Compensation Service for extraschedular consideration of the Veteran's increased rating claim for bilateral pes planus for the period prior to January 1, 2011, pursuant to 38 C.F.R. § 3.321(b)(1).

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

